[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDERS re MOTIONS #122, #123, #124  #129
#122
Motion for protective order denied.
#123
The original statements will be produced for plaintiff's counsel and reviewed by plaintiff's counsel in the presence of a representative of the defendants. Plaintiff's counsel will compare the originals to certified copies and return the originals to defendants' representative. If there are any discrepancies between the original and the certified copy, plaintiff may make a copy of the original and bring the matter to the courts attention.
#124
The motion to inspect only is granted.
#129
Objection to Amended Special Defense is overruled.
LAWRENCE J. HAUSER, JUDGE